Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/24/2021 has been entered.
 

Double Patenting
	Applicant requests double patenting rejection be held in abeyance until the pending prior art rejections are overcome and the claims are fixed in a final form. Double patenting rejection from previous final rejection mailed 02/24/2021 is maintained. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4-9, and 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Carreno-Fuentes (US 20140143661 A1), hereinafter “Fuentes” in view of Amento et al. (US 20100251295 A1), and further in view of Hershowitz (US 20110289105 A1)


	In regards to claim 1, Fuentes teaches, A data summary system comprising: (See Abstract, One or more documents are opened for extraction. An interface is provided to create a label and thereupon label a portion of the document. The created label is stored, fig. 3, Extraction Plan View containing summarized view of portion of document that is extracted)
a user device coupled to a communication link, the user device comprising: a user device memory configured to store program instructions; a user device processor configured to execute the program instructions, which, when executed, cause the user device processor to: (See fig. 13, paragraph 27, FIGS. 1-11 can be performed or utilized by way of a processing unit or units and system memory such as those indicated, respectively, at 16' and 28' in FIG. 13, whether on a server computer, a client computer, a node computer in a distributed network, or any combination thereof…paragraph 59, a computer readable storage medium may be any tangible medium that can contain, or store, a program for use by, or in connection with, an instruction execution system, apparatus, or device…paragraph 50, there is a computer system/server 12', which is operational with numerous other general purpose or special purpose computing system environments or configurations. Examples of well-known computing systems, environments, and/or configurations that may be suitable for use with computer system/server 12' include, but are not limited to, personal computer systems…paragraph 57, at least one device that enables a user to interact with computer system/server 12; and/or any devices (e.g., network card, modem, etc.) that 
detect selection of user-identified information from a source document, the user-identified information including highlighted text; display a unique identifier selection box in response to the selection of the user-identified information, the unique identifier selection box including a plurality of unique identifiers; detect selection of a unique identifier from the unique identifier selection box; (See fig. 3, 5-7, paragraphs 36-37, the user examines a few input documents and labels the snippets of information he/she wants to extract. By way of illustrative example, the user may do this by going to text editor 631 and highlighting selected text, and then right-clicking to access options such as "label example as . . . " and/or "add example with new label". Labeled examples (snippets) are then recorded (i.e., stored) in the extraction plan 633 (step 2a(2)). Labels, “QuarterlyRevenue…”, “Market”, and “Amount” are interpreted as claimed unique identifiers)
in response to the selection of the unique identifier, compile the user-identified information into a first data set that includes a first association between the user- identified information and the unique identifier, …, and a document identifier of the source document; (See paragraph 36, Labeled examples (snippets) are then recorded (i.e., stored) in the extraction plan 633 (step 2a(2)). Such recording or storage can take any of a variety of forms in accordance with embodiments of the invention; in the present illustrative example, such recording/storage is carried out with respect to a hierarchy of memory-based folders or nodes as shown (by way of illustrative example) in the field constituted by extraction plan 633 in FIG. 6. Storing in a form of hierarchy of 
generate a summary of the source document…wherein the stored information includes the user-identified information; …the summary including the unique identifier and the user-identified information in a reformatted presentation based on the unique identifier; and display the summary. (See figs. 6-7, displayed extraction plan 733 includes labels and highlighted texts formatted to be associated together (e.g. node view). See paragraph 36, Labeled examples (snippets) are then recorded (i.e., stored) in the extraction plan 633 (step 2a(2)).)
Fuentes teaches communication between client and server to perform operations in figs. 1-11 ((See fig. 13, paragraph 27, FIGS. 1-11 can be performed or utilized by way of a processing unit or units and system memory such as those indicated, respectively, at 16' and 28' in FIG. 13, whether on a server computer, a client computer, a node computer in a distributed network, or any combination thereof…) as well as generated summary comprising first data set of the source document (figs. 6-7, associated paragraphs), however, does not specifically teach, send the […data] to a system server via the communication link; send a request to the system server via the communication link, the request including instructions directing the system server to generate a summary … from stored information receive the summary from the system server via the communication link in response to the request, 
Amento, however, further teaches, send the […data] to a system server via the communication link; send a request to the system server via the communication link, the request including instructions directing the system server to generate a summary … from stored information; receive the summary from the system server via the communication link in response to the request, (See figs. 1-3, paragraphs 11, 33, 355, receiving, at a media server, a request from a first user to create a media content summary including select segments of media content…paragraph 19, The user request 142 may include user specified criteria 144. The user specified criteria 144 may include a time constraint 146 and a content type 148. Also see fig. 4, steps 402, 404, 412, server also receives viewer annotation data associated with content)
Therefore, it would have been obvious by one of ordinary skilled in the art before the time the invention was effectively filed to modify the method of Fuentes to further include transmission of input data to server for performing request taught by Amento because allowing the server to perform heavy duty can achieve faster result as well as preserve processing power on user’s device. 
Fuentes-Amento does not specifically teach, a first data set that includes…a user identifier;…generate a summary …from stored information associated with the document identifier and the user identifier, 
However, Hershowitz further teaches, a first data set that includes…a user identifier;… (See fig. 1, paragraphs 61, 135, The Quote Bundles can be stored in the Quote Bundle database 130 and can be associated with one or more users. The Legal 
generate a summary …from stored information associated with the document identifier and the user identifier, (See paragraph 125, The Legal Knowledge system 106 can be configured such that a reference to the quotation in the quote database 124 is stored in the user profile in the user database 122…paragraphs 16, Based on the selected quotation, information related to the quotation can be displayed in a manner that reflects a relationship between the quotation and the related information. For example, the related information can include documents that reference the selected quotation and/or documents that the quotation references…paragraph 136, a user can select a quotation in the Quote Bundle and the document from which the quotation originated can be displayed. The selected quotation, along with any quotations from the Quote Bundle can be highlighted. This feature can be used to identify relevant portions of a legal document that may contain a number of different topics…paragraphs 130-131, Similarly, the previously created Quote Bundles accessible by the user are displayed in the Quote Bundle scroll box 1804. A user can select a Quote Bundle from the Quote Bundle box 1804 and the contents will be displayed in the window, e.g., Quote Bundles 1806, 1808, and 1810. Also as shown in example of reference number 1802, user can drag existing quotations to quote bundles to generate summary (paragraph 62, One of the features of the Legal Knowledge system 106, which will be discussed in more detail below, is that the user is able to capture quotes and store them for later use.). See fig. 19 and paragraph 140, which displays generated 
Therefore, it would have been obvious by one of ordinary skilled in the art before the time the invention was effectively filed to modify the data summary system of Fuentes-Amento to further include system taught by Hershowitz for achieving the benefit of facilitating the research and writing process by grouping related information and commentary when performing legal research (Hershowitz paragraphs 14-15).

In regards to claim 2, Fuentes-Amento-Hershowitz teaches the data summary system of claim 1, wherein the program instructions, when executed, further cause the user device processor to: perform an initial interaction with the system server via the communication link; and receive the user identifier from the system server in response to performing the initial interaction, wherein the user identifier associates the user device with a user profile stored at the system server. (See Fuentes fig. 13, paragraph 27, FIGS. 1-11 can be performed or utilized by way of a processing unit or units and system memory such as those indicated, respectively, at 16' and 28' in FIG. 13, whether on a server computer, a client computer, a node computer in a distributed network, or any combination thereof. See Hershowitz paragraph 125, The Legal Knowledge system 106 can be configured such that a reference to the quotation in the quote database 124 is stored in the user profile in the user database 122. User database 122 and quote DB 124, and quote bundle DB 130 are stored in the tabulaw system 106 server. See fig. 18 and associated paragraphs, previously stored quote associated with user profile are displayed)


In regards to claim 4, Fuentes-Amento-Hershowitz teaches the data summary system of claim 1, wherein the program instructions, when executed, further cause the user device processor to: determine that custom information has been input via an input device of the user device; and compile the custom information into the first data set along with a second association between, the custom information and the unique identifier, the user identifier, and the identifier of the source document, and wherein the summary includes the custom information in the reformatted presentation such that the custom information is listed under the unique identifier. (See Hershowitz figs. 19-20, and associated paragraphs summary includes user inputted tags and notes annotation. Also see paragraph 52, 66, 67, annotation databases…paragraph 61. The user profile can also include user created content, such as documents, quotes, annotations…paragraph 69, the Legal Knowledge system 106 can store references or links to the quotes and annotations selected for the Quote Bundle. Alternatively, the Legal Knowledge system 106 can directly store the quotations and/or annotations… paragraph 125, The Legal Knowledge system 106 can be configured such that a reference to the quotation in the quote database 124 is stored in the user profile in the user database 122. Also see paragraphs 63, 113, 139.)

In regards to claim 5, Fuentes-Amento-Hershowitz teaches the data summary system of claim 4, wherein a location at which the custom information is listed in the summary is prioritized relative to the user-identified information in the reformatted presentation by being listed above the user-identified information in the summary. (Claim is not clear on what exactly constitutes “prioritizing” and “above”. Under the broadest reasonable interpretation, Examiner assumes it’s significance in UI aspect. Looking at fig. 19 of Hershowitz, header “Tags” and “Notes” are emphasized and has largest font size. Furthermore, definition and relational annotations 1914/1916 are prioritized over quotes that layout overlays the quote section.)

In regards to claim 6, Fuentes-Amento-Hershowitz teaches the data summary system of claim 1, wherein the user-identified information of the summary is linked to corresponding original information of the source document, wherein the program instructions, when executed, further cause the user device processor to: display the original information of the source document adjacent to the summary in a split- screen display. (See Hershowitz paragraph 13, if a quotation is selected from a legal document, the document information, page number(s) and paragraphs, sentence or word-level location information can be associated with the quotation…paragraph 63, the citation information can be stored as a reference to the document in another database or storage location, along with the specific page number(s) for the quote…paragraph 121, Since each document is processed and standardized prior to its addition to the legal database 120, the Legal Knowledge system can identify the document information as well as the specific page(s) associated with the quotation…paragraph 122, the Legal Knowledge system 106 may be able to match the quotation with documents contained in one or more databases. Also see Fuentes figs. 6-7, split screen)

In regards to claim 7, Fuentes-Amento-Hershowitz teaches the data summary system of claim 1, wherein the program instructions, when executed, further cause the user device processor to: determine that a single mouse click has been performed at an input device of the user device, wherein the request is sent in response to the single mouse click.(See Amendto fig. 4, step 402, and associated paragraphs. Also see Hershowitz, paragraphs 127-130, dragging involves single mouse click)

Claim 8 is similar in scope to claim 1, therefore, it is rejected under similar rationale as set forth above.

Claim 9 is similar in scope to claim 2, therefore, it is rejected under similar rationale as set forth above.

Claim 11 is similar in scope to claim 4, therefore, it is rejected under similar rationale as set forth above.

Claim 12 is similar in scope to claim 5, therefore, it is rejected under similar rationale as set forth above.

Claim 13 is similar in scope to claim 6, therefore, it is rejected under similar rationale as set forth above.

Claim 14 is similar in scope to claim 7, therefore, it is rejected under similar rationale as set forth above.


In regards to claim 15, Fuentes teaches, A data summary system comprising: (See Abstract, One or more documents are opened for extraction. An interface is provided to create a label and thereupon label a portion of the document. The created label is stored, fig. 3, Extraction Plan View containing summarized view of portion of document that is extracted)
a user device coupled to a communication link, the user device comprising: a user device memory configured to store program instructions; a user device processor configured to execute the program instructions, which, when executed, cause the user device processor to: (See fig. 13, paragraph 27, FIGS. 1-11 can be performed or utilized by way of a processing unit or units and system memory such as those indicated, respectively, at 16' and 28' in FIG. 13, whether on a server computer, a client computer, a node computer in a distributed network, or any combination thereof…paragraph 59, a computer readable storage medium may be any tangible medium that can contain, or store, a program for use by, or in connection with, an instruction execution system, apparatus, or device…paragraph 50, there is a computer system/server 12', which is operational with numerous other general purpose or special purpose computing system environments or configurations. Examples of well-known computing systems, environments, and/or configurations that may be suitable for use with computer system/server 12' include, but are not limited to, personal computer 

detect selection of first user-identified information from a first source document, the first user-identified information including first highlighted text; display a unique identifier selection box in response to the selection of the first user-identified information, the unique identifier selection box including a plurality of unique identifiers; detect selection of a first unique identifier from the unique identifier selection box; (See fig. 3, 5-7, paragraphs 36-37, the user examines a few input documents and labels the snippets of information he/she wants to extract. By way of illustrative example, the user may do this by going to text editor 631 and highlighting selected text, and then right-clicking to access options such as "label example as . . . " and/or "add example with new label". Labeled examples (snippets) are then recorded (i.e., stored) in the extraction plan 633 (step 2a(2)). Labels, “QuarterlyRevenue…”, “Market”, and “Amount” are interpreted as claimed unique identifiers)
in response to the selection of the unique identifier, compile the first user-identified information into a first data set that includes a first association between the first user-identified information and the first unique identifier, …, and a first document identifier of the first source document; (See paragraph 36, Labeled examples (snippets) are then recorded (i.e., stored) in the extraction plan 633 (step 2a(2)). Such recording or storage can take any of a variety of forms in accordance with embodiments of the hierarchy of memory-based folders or nodes as shown (by way of illustrative example) in the field constituted by extraction plan 633 in FIG. 6. Storing in a form of hierarchy of memory-based folders or nodes indicates the compiling of the collected data into a dataset, including at least snippets of text highlighted (e.g. claimed user-identified information) and label (e.g. claimed unique identifier). Also see fig. 9 and paragraph 39, under document viewer 931, document identifier of the source documents (e.g. Q2003.txt, Q2004.txt) together with user identified information (e.g. Americas) and unique identifier (e.g. Market))Page 6 of 13Appl. Serial No. 16/536,160Response to Office Action mailed February 24, 2021
Attorney Docket No. 545902-4detect selection of second user-identified information from the first source document, the second user-identified information including second highlighted text; 
display the unique identifier selection box in response to the selection of the second user-identified information; detect selection of a second unique identifier from the unique identifier selection box; (See fig. 3, 5-7, paragraphs 36-37, the user examines a few input documents and labels the snippets of information he/she wants to extract. By way of illustrative example, the user may do this by going to text editor 631 and highlighting selected text, and then right-clicking to access options such as "label example as . . . " and/or "add example with new label". Labeled examples (snippets) are then recorded (i.e., stored) in the extraction plan 633 (step 2a(2)). Labels, “QuarterlyRevenue…”, “Market”, and “Amount” are interpreted as claimed unique identifiers)
in response to the selection of the second unique identifier, compile the second user- identified information into the first data set along with a second association between the second user-identified information and the second unique identifier, …, and the first document identifier; (See paragraph 36, Labeled examples (snippets) are then recorded (i.e., stored) in the extraction plan 633 (step 2a(2)). Such recording or storage can take any of a variety of forms in accordance with embodiments of the invention; in the present illustrative example, such recording/storage is carried out with respect to a hierarchy of memory-based folders or nodes as shown (by way of illustrative example) in the field constituted by extraction plan 633 in FIG. 6. Storing in a form of hierarchy of memory-based folders or nodes indicates the compiling of the collected data into a dataset, including at least snippets of text highlighted (e.g. claimed user-identified information) and label (e.g. claimed unique identifier). Also see fig. 9 and paragraph 39, under document viewer 931, document identifier of the source documents (e.g. Q2003.txt, Q2004.txt) together with user identified information (e.g. Americas) and unique identifier (e.g. Market))
…generate a summary document …, wherein the first stored information includes the first user-identified information and the second user-identified information; … the summary document including the first and second unique identifiers and the first and second user-identified information in a reformatted presentation based on the first and second unique identifiers; and display the summary document. (See figs. 6-7, displayed extraction plan 733 includes labels and highlighted texts formatted to be associated together (e.g. node view). See paragraph 36, Labeled examples (snippets) are then recorded (i.e., stored) in the extraction plan 633 (step 2a(2)).)

whether on a server computer, a client computer, a node computer in a distributed network, or any combination thereof…) as well as generated summary comprising first data set of the source document (figs. 6-7, associated paragraphs), however, does not specifically teach, send the […data] to a system server via the communication link; send a request to the system server via the communication link the request including instructions directing the system server to generate a summary …from first stored information …receive the summary document from the system server via the communication link in response to the request, 
However, Amendto further teaches, send the […data] to a system server via the communication link; send a request to the system server via the communication link the request including instructions directing the system server to generate a summary …from first stored information …receive the summary document from the system server via the communication link in response to the request, (See figs. 1-3, paragraphs 11, 33, 355, receiving, at a media server, a request from a first user to create a media content summary including select segments of media content…paragraph 19, The user request 142 may include user specified criteria 144. The user specified criteria 144 may include a time constraint 146 and a content type 148. Also see fig. 4, steps 402, 404, 412, server also receives viewer annotation data associated with content)
Therefore, it would have been obvious by one of ordinary skilled in the art before the time the invention was effectively filed to modify the method of Fuentes to further 


Fuentes-Amento does not specifically teach, a first data set that includes…a user identifier; generate a summary document from first stored information associated with the first document identifier and the user identifier,
However, Hershowitz further teaches, a first data set that includes…a user identifier; generate a summary document from first stored information associated with the first document identifier and the user identifier, (See fig. 1, paragraphs 61, 135, The Quote Bundles can be stored in the Quote Bundle database 130 and can be associated with one or more users. The Legal Knowledge system 106 can be configured such that a reference to the Quote Bundle in the Quote Bundle database 130 is stored in the user profile in the user database 122.)
generate a summary …from stored information associated with the document identifier and the user identifier, (See paragraph 125, The Legal Knowledge system 106 can be configured such that a reference to the quotation in the quote database 124 is stored in the user profile in the user database 122…paragraphs 16, Based on the selected quotation, information related to the quotation can be displayed in a manner that reflects a relationship between the quotation and the related information. For example, the related information can include documents that reference the selected quotation and/or documents that the quotation references…paragraph 136, a user can Similarly, the previously created Quote Bundles accessible by the user are displayed in the Quote Bundle scroll box 1804. A user can select a Quote Bundle from the Quote Bundle box 1804 and the contents will be displayed in the window, e.g., Quote Bundles 1806, 1808, and 1810. Also as shown in example of reference number 1802, user can drag existing quotations to quote bundles to generate summary (paragraph 62, One of the features of the Legal Knowledge system 106, which will be discussed in more detail below, is that the user is able to capture quotes and store them for later use.). See fig. 19 and paragraph 140, which displays generated summary displaying user-identified information (e.g. quote) and unique identifier (e.g. “Campaign Finance”). Also see paragraphs 57, 83)
Therefore, it would have been obvious by one of ordinary skilled in the art before the time the invention was effectively filed to modify the data summary system of Fuentes-Amento to further include system taught by Hershowitz for achieving the benefit of facilitating the research and writing process by grouping related information and commentary when performing legal research (Hershowitz paragraphs 14-15).


In regards to claim 16, Fuentes-Amento-Hershowitz teaches the data summary system of claim 15, wherein the program instructions, when executed, cause the user device processor to: detect selection of third user-identified information from a second source document, the third user-identified information including third highlighted text; display the unique identifier selection box in response to the selection of the third user- identified information; Page 7 of 13Appl. Serial No. 16/536,160Response to Office Action mailed February 24, 2021Attorney Docket No. 545902-4detect selection of a third unique identifier from the unique identifier selection box; (See Fuentes fig. 3, 5-7, paragraphs 36-37, the user examines a few input documents and labels the snippets of information he/she wants to extract. By way of illustrative example, the user may do this by going to text editor 631 and highlighting selected text, and then right-clicking to access options such as "label example as . . . " and/or "add example with new label". Labeled examples (snippets) are then recorded (i.e., stored) in the extraction plan 633 (step 2a(2)). Labels, “QuarterlyRevenue…”, “Market”, and “Amount” are interpreted as claimed unique identifiers. Also see fig. 9, more than one source document)
in response to the selection of the third unique identifier, compile the third user-identified information into a second data set along with a third association between the third user-identified information and the third unique identifier, the user identifier, and a second document identifier of the second source document; and (See Fuentes paragraph 36, Labeled examples (snippets) are then recorded (i.e., stored) in the extraction plan 633 (step 2a(2)). Such recording or storage can take any of a variety of forms in accordance with embodiments of the invention; in the present illustrative example, such recording/storage is carried out with respect to a hierarchy of memory-based folders or nodes as shown (by way of illustrative example) in the field constituted by extraction plan 633 in FIG. 6. Storing in a form of hierarchy of memory-based folders or nodes indicates the compiling of the collected data into a dataset, including at least 
send the second data set to the system server via the communication link, wherein the request further includes instructions directing the system server to generate the summary document from second stored information associated with the second document identifier and the user identifier, wherein the second stored information includes the third user-identified information, and wherein, the summary document further includes the third unique identifier and the third user- identified information in the reformatted presentation based on the third unique identifier. (Rest of the limitations are similar in scope to claim 15, except this limitation includes creating a “second” summary using other data set containing secondary data. However, Fuentes and Hershowitz does not limit to just creation of one single summary with one data. Amendto further teaches communication between client and server. Therefore, this limitation is rejected under similar rationale as rejection of claim 15 set forth above)

In regards to claim 17, Fuentes-Amento-Hershowitz teaches the data summary system of claim 16, wherein the reformatted presentation is organized such that the first user-identified information is listed under the first unique identifier, the second user-identified information is listed under the second unique identifier, and the third user-identified information is listed under the third unique identifier.  (See Fuentes figs. 6-7 and associated paragraphs)

In regards to claim 18, Fuentes-Amento-Hershowitz teaches the data summary system of claim 15, wherein the program instructions, when executed, cause the user device processor to: detect that custom information has been input via an input device of the user device; and compile the custom information into the first data set along with a third association between  the custom information and the first unique identifier the user identifier, and the first document identifier, wherein the summary document includes the custom information in the reformatted presentation such that the custom information is listed under the first unique identifier. (See Hershowitz figs. 19-20, and associated paragraphs summary includes user inputted tags and notes annotation. Also see paragraph 52, 66, 67, annotation databases…paragraph 61. The user profile can also include user created content, such as documents, quotes, annotations…paragraph 69, the Legal Knowledge system 106 can store references or links to the quotes and annotations selected for the Quote Bundle. Alternatively, the Legal Knowledge system 106 can directly store the quotations and/or annotations… paragraph 125, The Legal Knowledge system 106 can be configured such that a reference to the quotation in the quote database 124 is stored in the user profile in the user database 122. Also see paragraphs 63, 113, 139.)

In regards to claim 19, Fuentes-Amento-Hershowitz teaches the data summary system of claim 15, wherein the first user- identified information of the summary document is linked to corresponding original information of the first source document, wherein the program instructions, when executed, further cause the user device processor to: display the original information of the first source document adjacent to the summary document in a split-screen display. (See Hershowitz paragraph 13, if a quotation is selected from a legal document, the document information, page number(s) and paragraphs, sentence or word-level location information can be associated with the quotation…paragraph 63, the citation information can be stored as a reference to the document in another database or storage location, along with the specific page number(s) for the quote…paragraph 121, Since each document is processed and standardized prior to its addition to the legal database 120, the Legal Knowledge system can identify the document information as well as the specific page(s) associated with the quotation…paragraph 122, the Legal Knowledge system 106 may be able to match the quotation with documents contained in one or more databases. Also see Fuentes figs. 6-7, split screen)

In regards to claim 20, Fuentes-Amento-Hershowitz teaches the data summary system of claim 15, wherein the program instructions, when executed, further cause the user device processor to: determine, that a single mouse click has been performed at an input device of the user device, wherein the request is sent in response to the single mouse click. (See Amendto fig. 4, step 402, and associated paragraphs. Also see Hershowitz, paragraphs 127-130, dragging involves single mouse click)


Claims 3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Carreno-Fuentes (US 20140143661 A1), hereinafter “Fuentes” in view of Amento et al. (US 20100251295 A1), in view of Hershowitz (US 20110289105 A1), and further in view of Wiles et al. (US 20140215008 A1)


In regards to claim 3, Fuentes-Amento-Hershowitz teaches the data summary system of claim 1.
Fuentes-Amento-Hershowitz teaches usage of web browser/web page (Hershowitz, paragraph 48) however does not specifically teach, wherein the program instructions, when executed, further cause the user device processor to: send hyper-text transfer protocol (HTTP) requests to the system server via the communication link; and receive requested web pages from the system server via the communication link, the requested web pages being defined in the HTTP requests. 
Wiles further teaches, wherein the program instructions, when executed, further cause the user device processor to: send hyper-text transfer protocol (HTTP) requests to the system server via the communication link; and receive requested web pages from the system server via the communication link, the requested web pages being defined in the HTTP requests. (See abstract, paragraphs 126-127, 144, fig. 3, 8, requesting for webpage from client device to the network server which stores plurality of webpages and receiving the requested webpage. This is done via HTTP request)


Claim 10 is similar in scope to claim 3, therefore, it is rejected under similar rationale as set forth above.



Response to Arguments
Applicants’ arguments have been fully considered but are moot in view of the new grounds of rejection presented above necessitated by applicant’s amendment.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN S LEE whose telephone number is (571)272-2674. The examiner can normally be reached Monday - Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar B Paula can be reached on (571)272-4128. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN S LEE/Primary Examiner, Art Unit 2177